Citation Nr: 1820143	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-25 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative disc disease lumbar spine status post lumbar spinal fusion surgeries with scar.

2.  Whether a timely substantive appeal (VA Form 9) was filed with regard to the June 2013 rating decision that denied service connection for right leg arthritis at hip and sacrum area (claimed as right hip and leg disability) and left leg arthritis at hip and sacrum area (claimed as left hip disability).

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1973 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision and a May 2016 notification letter of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2017, the Veteran testified before the undersigned Veterans Law Judge.  

The Board notes that in January 2017, the Veteran separately perfected an appeal of the issue of entitlement to an initial rating in excess of 20 percent for a cervical spine disability.  He requested a hearing before the Board concerning that issue.  A review of the claims file shows that the Board is in the process of scheduling a hearing, thus, that issue will not be addressed in this decision.

The issues of entitlement to an increased rating for a back disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In a June 2013 rating decision, the RO denied service connection for right leg arthritis at hip and sacrum area (claimed as right hip disability and right leg disability) and entitlement to service connection for left leg arthritis at hip and sacrum area (claimed as left hip disability).

2.  VA received a timely Notice of Disagreement (NOD) as to the above stated issues in August 2013; a Statement of the Case (SOC) addressing these issues was issued on April 7, 2014. 

3.  The Veteran's VA Form 9 as to these issues was received at the RO on April 18, 2016.


CONCLUSION OF LAW

The Veteran's substantive appeal of a June 2013 rating decision that denied service connection for a bilateral hip/leg disorder was not timely received.  38 U.S.C. 
§§ 7105, 7108 (2012); 38 C.F.R. §§ 3.103, 20.200, 20.300, 20.302, 20.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he filed a timely VA Form 9 regarding the issues of entitlement to service connection for right hip/leg and left hip/leg disorders.

An appeal consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  An NOD must be filed within one year from the date that that the RO mailed notice of the rating decision.  Otherwise, that determination becomes final.  See 38 C.F.R. § 20.302 (a).  A timely filed NOD places the issue(s) into appellate status, which requires the issuance of a SOC.  See 38 C.F.R. §§ 3.103(f), 19.26; see also, e.g., Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  A substantive appeal must be filed within 60 days from the date the RO mailed a claimant the SOC (or within the remainder of the one-year period from the date of mailing of the rating decision being appealed, whichever period ends).  38 C.F.R. §§ 20.200, 20.300, 20.302.  Otherwise, the rating decision becomes final.  See 38 C.F.R. § 20.1103.  However, the filing of a timely substantive appeal, as opposed to a NOD, is not a jurisdictional bar to the Board's jurisdiction.  Therefore, the Board can implicitly or explicitly waive the issue of timeliness with regard to a substantive appeal.  Nonetheless, the Board may decline to exercise jurisdiction over an appeal, if a substantive appeal was not timely filed.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009). 

Additionally, the deadline for filing a substantive appeal may be (1) extended for good cause if the claimant files a request in writing during the appeal period, 38 C.F.R. § 20.303, or (2) equitably tolled.  Hunt v. Nicholson, 20 Vet. App. 519, 524 (2006).  Equitable tolling is justified in "extraordinary circumstances."  McCreary v. Nicholson, 19 Vet. App. 324 (2005).  The following three requirements must be met for equitable tolling: (1) the extraordinary circumstance must be beyond the claimant's control, (2) the claimant must demonstrate that the untimely filing was a direct result of the extraordinary circumstances, and (3) the claimant must exercise "due diligence" in preserving his/her appellate rights such that a reasonably diligent appellant under the same circumstances also would not have filed a timely appeal.  Id.; see also Checo v. Shinseki, 26 Vet. App. 130 (2013).

The essential facts in this matter are not in dispute.  In March 2011, the Veteran filed a claim of entitlement to a rating in excess of 40 percent for his service-connected back disability.  In May 2011, he filed a claim of entitlement to service connection for right leg at hip and left leg at hip disorders.  The claims were denied in a June 2013 rating decision.  He was notified of that decision on June 7, 2013.  He disagreed with the June 2013 rating decision in a July 2013 NOD (back disability) and an August 2013 NOD (bilateral leg/hip), and a SOC was issued on all three issues in April 2014.  The letter that accompanied the April 2014 SOC advised the Veteran that in order to complete his appeal, he was required to return a VA Form 9 within 60 days of the letter or within the remainder, if any, of the one-year period from the date of the letter notifying him of the action that he appealed.  

In May 2014, the Veteran submitted a timely VA Form 9 expressing his desire for a Travel Board hearing and specifically limiting his appeal to his claim for an increased rating for his service-connected back disability.  A review of the May 2014 VA Form 9 reveals that the Veteran checked 9B indicating, "I have read the statement of the case and any supplemental statement of the case I received.  I am only appealing these issues:"  Under the check box in 9B he wrote "entitlement to an increased evaluation in excess of 40% for degenerative disc disease lumbar spine status post lumbar spinal fusion surgeri[e]s with scar (previously evaluated as lumbosacral spine osteoart[h]ritis due to trauma, status post spinal fusion under DC 5292."  Additionally, in box 10 he wrote "[m]y doctors are all in agreement that my condition has been aggravated and in a worse condition than 40%.  Dr. J. Alexander at the VA Medical Center, Seattle, WA, asserted that my condition is worse and that my rate should be increased."  The Veteran makes no mention of the bilateral hip/leg disorders.  

In April 2016, the Veteran filed a VA Form 9 regarding the issues of entitlement to service connection for bilateral hip/leg disorders.  The RO notified the Veteran that the VA Form 9 was not timely in a May 2016 letter.  

A review of the record reveals that no document that may be construed as a substantive appeal was received within 60 days from the mailing of the SOC on April 7, 2014, nor was any such document received within the one-year period from the mailing of the June 7, 2013 rating decision, regarding the issues of entitlement to service connection for bilateral hip/leg disorders.  In this case, the substantive appeal should have been received by June 7, 2014.  However, the substantive appeal addressing the bilateral leg/hip disorders was not received until April 2016; thus, it was not timely.  

The Veteran did not file a request for an extension of the time limit for filing the substantive appeal.  See 38 C.F.R. § 20.303.  In addition, the Veteran has not asserted that he is entitled to an equitable tolling of his substantive appeal filing deadline, nor has he reported any extraordinary circumstances that would have precluded him from timely filing his VA Form 9. 

In his January 2017 Board hearing testimony, the Veteran asserts that his VA Form 9 was timely filed as he continued to receive notification letters regarding his Travel Board hearing request.  See January 2017 Board Hearing at 19-21; see also January 2017 VA Form 9 .  However, the Board notes that the Travel Board hearing notification letters regarding the Veteran's place on the wait list were in relation to his submitted Form 9 regarding the issues of increased rating for his service-connected back disability and entitlement to a TDIU.  See, e.g., July and November 2014 notification letters.  

Further, he testified that he submitted a timely VA Form 9 by fax machine, and received an orange sheet indicating that the Form 9 was processed.  See January 2017 Board Hearing at 22.  However, there is a presumption of administrative regularity under which it is presumed that government officials have properly discharged their official duties, including in receiving evidence.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131 (1926)).  The presumption of regularity dictates that, if the RO had received the letter, the RO would have associated it with the claims file and acted on it in some manner.  Fithian v. Shinseki, 24 Vet. App. 146, 151 (2010).  The Veteran's statements alone are insufficient to rebut the presumption of regularity.  Id. 

The Board recognizes that the Court has held that the 60-day period in which to file a substantive appeal is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy, 23 Vet. App. at 45.  After a review of all the evidence of record, the Board finds that VA has not waived the requirement to file a substantive appeal, and the Board declines to do so.  In Percy, by treating a disability rating matter as if it were part of the Veteran's timely filed substantive appeal for more than five years, VA had waived any objections it might have had to the timeliness of the appeal with respect to the matter.  Id.  In this case, unlike in Percy, the RO did not treat the Veteran's substantive appeal (or any document purporting to act as a substantive appeal) as if it were timely.  To the contrary, after receiving the Veteran's April 2016 VA Form 9, the RO promptly notified the Veteran that the VA Form 9 could not be accepted as a timely substantive appeal, listing the pertinent procedural dates of record and providing the appeal procedure.  See May 5, 2016 VA notification letter.  Since that time, the RO has not treated the claim as timely appealed, but rather certified the issue of timeliness to the Board.  As such, the Board finds that the issue of timeliness of the substantive appeal as to the issues of entitlement to service connection for right hip/leg and left hip/leg disorders has not been waived by VA at any time, either explicitly or implicitly, and the Board does not waive the timely substantive appeal requirement at this time.  See Percy at 45 (Board may decline to exercise jurisdiction over an appeal if a substantive appeal was not timely filed).

In conclusion, the record reflects that the Veteran's VA Form 9 regarding the bilateral leg/hip disorder was not received within 60 days from the mailing of the SOC on April 7, 2014, or within the one-year period from the mailing of the June 7, 2013 RO rating decision.  Based on this evidence, the Board finds that the Veteran's April 2016 VA Form 9 was not timely filed.  As such, the appeal must be denied.  


ORDER

The substantive appeal of a June 2013 rating decision that denied service connection for a bilateral hip/leg disorder was not timely received; the appeal is denied. 


REMAND

During the Veteran's March 2016 VA back examination, he reported flare-ups during which he is unable to perform normal activities of daily living.  The examiner noted that the examination was not conducted during a flare-up and that the examination is neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during a flare-up.  The examiner determined that he was unable to describe the Veteran's additional loss of range of motion during a flare-up without resorting to speculation.  Pursuant to Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), a VA examiner has the obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups.  Thus, a new examination is needed on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Further, the Veteran testified that during flare-ups he is unable to bend or move and has to "walk on [his] hands and knees."  See January 2016 Board Hearing at 7.  Thus, the examiner should discuss whether the Veteran's symptoms during a flare-up are tantamount to ankylosis.  

Additionally, the Veteran's current percentage ratings do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  Thus, following the instant remand development, if the Veteran does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ shall refer the case to VA's Director of Compensation Service for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).  Updated treatment records should also be secured. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VA treatment records. 

2. With any necessary assistance from the Veteran, obtain and associate any outstanding private treatment records, to include any updated records from Seattle Spine Institute.

3. Then schedule the Veteran for a VA examination to determine the current nature and severity of his back disability.  The claims file, to include a copy of this remand must be made available to and be reviewed by the examiner.  All indicated studies, tests, and evaluations must be conducted, and all findings reported in detail.  The examiner is asked to address the following:

(a) Full range of motion testing must be performed where possible.  The joints involved should be tested in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  Please specify range of motion measurements in all areas outlined above.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(b) Considering the Veteran's reported history, please also provide an opinion describing functional impairment of the Veteran's back due to flare-ups, accounting for pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report such impairment in terms of additional degrees of limitation of motion.  If the examiner is unable to provide such an opinion without resort to speculation, the examiner must provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

(c) The examiner should discuss whether the Veteran's symptomatology during flare-up is tantamount to ankylosis, given his reports that during flare-ups he is unable to bend or move and has to "walk on [his] hands and knees;" and if so, whether it is favorable or unfavorable.  See January 2016 Board Hearing at 7.

(d) The examiner should also assess the severity of the Veteran's back scar. 

A complete rationale shall be given for all opinions and conclusions expressed.

4. Then refer to the Director of Compensation Service the matter of whether a TDIU is warranted on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).

5. Thereafter, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


